          Case 4:16-cv-07387-JSW Document 77 Filed 10/07/19 Page 1 of 3



     Mark R. Figueiredo, Esq. (Cal. SBN 178850)
 1 Ethan G. Solove, Esq. (Cal. SBN 308026)
     Austin T. Jackson, Esq. (Cal. SBN 317538)
 2 STRUCTURE LAW GROUP, LLP
     1754 Technology Drive, Suite 135
 3 San Jose, California 95110
     Telephone: (408) 441-7500
 4 Facsimile: (408) 441-7501
 5 Attorneys for Defendants
     INDYZEN, INC. and PRAVEEN NARRA KUMAR
 6
 7                               UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA

 9
     On Behalf of PARKRIDGE LIMITED, a Hong               Case No. 4:16-cv-07387-JSW
10 Kong corporation, by Mabel Mak, and MABEL
11 MAK, an individual,                       JOINT STATUS REPORT
                            Plaintiffs,
12
             v.                                   Date:                October 7, 2019
13                                                Time:                N/A
     INDYZEN, INC., a California corporation, and Dept.:               N/A
14   PRAVEEN NARRA KUMAR, an individual,          Judge:               Hon. Jeffrey S. White
15                    Defendants.

16
             The Parties respectfully submit the following Joint Status Report pursuant to Docket 24 in the
17
     above captioned case. The above-captioned case is stayed pursuant to the April 18, 2017 Order. Dkt.
18
19 24, at 9-10.
20
                                          Plaintiff’s Statement Only
21
             Defendants’ mischaracterize below the Final Award as they substantively lost on all of their
22
     cross-claims, and their recitation below is nevertheless premature as the award is currently under
23
24 review by the Arbitrator. Indeed, Cross-Respondents (i.e. Parkridge et al.) substantially prevailed on
25 all of the cross-claims, including the trade secret misappropriation, breach of contract for
26 confidentiality breaches, and the copyright infringement claims assert by Defendants/Cross-
27 Claimants, among other things. The limited extent that declaratory relief was granted for Defendant
28
     JOINT STATUS REPORT                              1
          Case 4:16-cv-07387-JSW Document 77 Filed 10/07/19 Page 2 of 3



     Indyzen/Cross-Claimant was simply administerial as it merely clarified that they owned the
 1
 2 software code that Indyzen developed, which was not claimed to be owned by Cross-Respondents.
 3 Further, the attorney fee award noted below is also being reviewed by the Arbitrator, and
 4 improperly included numerous fees including for claims for Defendant Indyzen’s (as Cross-
 5 Claimant) attorney’s fees, despite its substantive cross-claims being denied, among other reasons.
 6
                                         Defendants’ Statement Only
 7           The evidentiary hearing for the arbitration concluded in May 2019. The Arbitrator issued a
 8 Final Award on August 19, 2019, the main points of which follow: (1) The Arbitrator denied in full
 9 Plaintiffs/Claimants’ claims against Defendants/Cross-Respondents. (2) The Arbitrator granted
10 Defendant/Cross-Claimant Indyzen, Inc.’s cross-claim for declaratory relief against Indyzen, Inc.,
11 and denied the rest. (3) The Arbitrator awarded Defendants/Cross-Respondents attorneys’ fees
12 from both Plaintiffs/Cross-Respondents in the amount of $678,825.
13        Since the issuance of the Final Award, both sides have submitted follow-up requests to the
14 Arbitrator, and are awaiting rulings on those requests.
15
16 DATED: October 7, 2019                                Respectfully submitted,

17                                                       By: /s/ Adam Wolek
                                                         Adam Wolek (pro hac vice)
18                                                       Taft Stettinius & Hollister LLP
                                                         111 E. Wacker Drive, Suite 2800
19                                                       Chicago, Illinois 60601-3713
20                                                       Tel: 312.836.4063
                                                         Fax: 312.966.8598
21                                                       awolek@taftlaw.com
22                                                       LAW OFFICES OF DAVID A. MAKMAN
                                                         David A. Makman, SBN 178195
23                                                       david@makmanlaw.com
24
                                                         Attorneys for PLAINTIFFS
25
26
     DATED: October 7, 2019                              Respectfully submitted,
27
28
     JOINT STATUS REPORT                            2
          Case 4:16-cv-07387-JSW Document 77 Filed 10/07/19 Page 3 of 3



                                               STRUCTURE LAW GROUP, LLP
 1
 2
                                               By:/s/ Ethan G. Solove
 3                                             Ethan G. Solove
                                               esolove@structurelaw.com
 4                                             Attorneys for DEFENDANTS

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT STATUS REPORT                   3
